NUMBER 13-22-00483-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


     IN RE LETICIA GUERRERO GARZA, ADMINISTRATOR OF THE
            ESTATE OF JORGE LUIS GARZA, DECEASED


                       On Petition for Writ of Mandamus.


                                       ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      By petition for writ of mandamus, relator Leticia Guerrero Garza, Administrator of

the Estate of Jorge Luis Garza, Deceased, contends that: (1) the trial court abused its

discretion when it refused to sign the parties’ proposed order granting nonsuit or

otherwise refused to issue an order granting nonsuit; and (2) the trial court abused its

discretion by refusing to dismiss the underlying cause because the Hidalgo County

Probate Court possesses exclusive jurisdiction over the relief requested in the underlying
proceeding. By motion for emergency temporary relief, relator asks the Court to stay all

pretrial and trial proceedings pending the resolution of this original proceeding.

       This Court, having examined and fully considered the relator’s motion for

emergency temporary relief, is of the opinion that it should be granted. Accordingly, we

grant the relator’s motion for emergency temporary relief and order the trial court

proceedings to be stayed pending further order of this Court, or until this case is finally

decided. See TEX. R. APP. P. 52.10(b). The Court requests that the real party in interest,

Daniela Montes, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                      PER CURIAM


Delivered and filed on the
13th day of October, 2022.




                                             2